Case 1:20-cv-01344-AJT-IDD Document 42 Filed 11/19/20 Page 1 of 5 PageID# 382




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                 (Alexandria Division)
____________________________________
                                        )
David P. Donovan,                       )
                                        )
                   Plaintiff,           )             Index No. 20-cv-1344
                                        )
               v.                       )
                                        )
Beth A. Wilkinson,                      )
                                        )
                   Defendant.           )
____________________________________)

    DEFENDANT’S RESPONSE TO PLAINTIFF’S EMERGENCY MOTION FOR
  CLARIFICATION OF THE COURT’S NOVEMBER 17, 2020 ORDER ON SEALING

        Plaintiff seeks, via his motion for clarification, to bar Defendant from filing anything on

the public docket in this case until Judge Davis resolves redaction issues for the briefs that have

been previously submitted. The motion is not well taken and should be denied, for four reasons.

        First, there is nothing to clarify about the Court’s order on sealing (the “Sealing Order,”

ECF No. 32). The Court rejected sealing the entire case. It recognized that the Fourth Circuit has

upheld “a general right to access court documents and records.” Id. at 2. It cited the instruction

in Local Rule 5(C) that “[m]otions to file documents under seal are disfavored and discouraged”

and “[b]lanket sealing of entire briefs, documents, or other papers is rarely appropriate.” Id. And

it held that the core issues in dispute do not warrant sealing:

        There is nothing about the injunctive relief sought, the basis upon which that relief
        is sought or the parties’ names involved in this action that justifies sealing the entire
        case. The central issue presented in this case is routinely adjudicated publicly; and
        nothing, including none of ‘the compelling interests’ or the spectre of future harms
        that Plaintiff invokes, can be inferred from the described nature of this case to
        justify sealing the entire proceeding.

Id. at 3.
Case 1:20-cv-01344-AJT-IDD Document 42 Filed 11/19/20 Page 2 of 5 PageID# 383




       Second, and consistent with Ms. Wilkinson’s opposition to sealing, the Court also

instructed the parties to meet and confer on partial redactions to materials provisionally filed under

seal. Id. at 3-4. But the Court did not require that any further submissions be made under seal.

Any doubt as to that was resolved by an email from chambers to the parties on November 18,

2020, which provided: “To clarify, please be advised that since the case has been unsealed (with

appropriate documents remaining under seal until your hearing with Judge Davis on 11/20/2020),

the parties should be filing their respective pleadings on the docket electronically. If any

documents need to be filed under seal, please do so in accordance with the instructions online.”

Email from Chambers to Counsel, Nov. 18, 2020 (emphasis added). This clarification is contrary

to what Plaintiff now seeks, which would more accurately be described as a motion for

reconsideration of the Court’s instructions.

       Third, Plaintiff fails to justify any such reconsideration, because Defendant has done

nothing inappropriate. The sole basis for Plaintiff’s request is that Defendant yesterday filed on

the public docket a short motion seeking a modification to the current briefing schedule. See ECF

No. 34. But that motion did not mention anything about the 2009 agreement pursuant to which

Plaintiff is seeking confidential treatment. It did not identify what that agreement was about, how

it came to be, who signed it, or what relevance if any it has to Defendant’s ongoing work. Instead,

the motion mentioned in passing that Wilkinson Stekloff LLP’s investigation for the NFL is

ongoing. That is a matter of public record, as numerous news accounts confirm. Nor is there

anything inappropriate about the mention of Mr. Daniel Snyder, the principal owner of the

Washington Football Team, in relation to the ongoing investigation. Mr. Snyder himself has

publicly commented on the investigation, noting that “Beth Wilkinson and her firm are empowered




                                                  2
Case 1:20-cv-01344-AJT-IDD Document 42 Filed 11/19/20 Page 3 of 5 PageID# 384




to do a full, unbiased investigation and make any and all requisite recommendations.” 1 Among

other things, it is public knowledge that “Snyder has told the NFL he will release current and

former team employees from nondisclosure agreements for the sole purpose of cooperating with

Wilkinson and [her] law firm.” 2 Finally, Defendant fails to see how Plaintiff has standing to raise

confidentiality concerns with the statements in Defendant’s motion, since these statements do not

relate to him and do not disclose the information he is seeking to enjoin.

          Fourth, granting Plaintiff’s motion would dramatically compress Defendant’s time to

respond to the motion for a preliminary injunction. The Court confirmed today that Defendant’s

deadline to respond to that motion is tomorrow, November 20, 2020. That response is due by

midnight tomorrow. See Fed. R. Civ. P 6(a)(4) (“Unless a different time is set by a statute, local

rule, or court order, the last day ends: (A) for electronic filing, at midnight in the court's time

zone”).     By forcing Defendant to file the response under provisional seal, Plaintiff would

effectively force Defendant to file it at least seven hours earlier that it is due, given the closure

time of the clerk’s office. And Plaintiff would force Defendant’s counsel to stop working on the

filing earlier during the day than that given the need to print, assemble, and hand-deliver copies to

the Court. There is no warrant for that, especially since counsel for the parties have been instructed

to appear before Judge Davis tomorrow on the issues of redactions.




1
        Adam Kilgore, Who Is Beth Wilkinson? Lawyer Leading Washington NFL Team’s
Investigation Has High-Profile History, WASH. POST (July 17, 2020).
2
      Liz Clarke et al., NFL Assumes Oversight Of Investigation Into Washington Football
Team Workplace, WASH. POST (Aug. 31, 2020).

                                                  3
Case 1:20-cv-01344-AJT-IDD Document 42 Filed 11/19/20 Page 4 of 5 PageID# 385




       For these reasons, Defendant respectfully submits that there is nothing to clarify about this

Court’s order on sealing, and that Plaintiff’s request to reconsider the Court’s clarifying

instructions on filing be denied.

Dated: November 19, 2020



Washington, DC
                                                     Respectfully Submitted,


                                                     Beth Wilkinson

                                                     By: /s/ Thomas G. Connolly
                                                     Thomas G. Connolly (VA Bar No. 29164)
                                                     Thomas B. Mason (admitted pro hac vice)
                                                     Jared Paul Marx (VA Bar No. 91213)
                                                     HARRIS, WILTSHIRE & GRANNIS, LLP
                                                     1919 M Street NW, 8th Floor
                                                     Telephone: (202) 730-1300
                                                     Fax: (202) 730-1301
                                                     tconnolly@hwglaw.com
                                                     tmason@hwglaw.com
                                                     jmarx@hwglaw.com

                                                     Counsel for Defendant




                                                4
Case 1:20-cv-01344-AJT-IDD Document 42 Filed 11/19/20 Page 5 of 5 PageID# 386




                                     CERTIFICATE OF SERVICE

           I hereby certify that on this date, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will send notification of this filing to counsel of record for the

parties.



Dated: November 19, 2020                                           /s/ Thomas G. Connolly
                                                                   Thomas G. Connolly
